         Case 6:17-cv-06339-FPG-MWP Document 55 Filed 09/15/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

CHRISTOPHER M. MURPHY,
                                                                   DECISION & ORDER
                                 Plaintiff,
                                                                   17-CV-6339G
                v.

ANDREW C. HUGHSON, et al.,

                        Defendants.
_______________________________________



                Pending before this Court is a motion filed by certain of the named defendants for

an order compelling plaintiff to respond to discovery requests and to appear for his deposition.1

(Docket # 40). Plaintiff opposes the motion. (Docket # 49). For the reasons explained below,

defendants’ motion is granted.

                The facts relevant to the pending motion are the following. Pursuant to the

district court’s order dated September 25, 2017 (Docket # 5), plaintiff Christopher Murphy,

acting pro se, filed an amended complaint asserting claims under 42 U.S.C. § 1983 against two

police officers employed by the City of Elmira (the “City defendants”) and five deputy sheriffs

employed by the County of Chemung (the “County defendants”) (Docket # 7). The claims arise

from events related to plaintiff’s arrest on June 5, 2014 and detention for several hours thereafter.

(Id.).

                This Court held a scheduling conference with plaintiff and counsel for the

defendants on July 18, 2018. (Docket # 21). Pursuant to Rules 16 and 26 of the Federal Rules of



         1
           Defendants Andrew Hughson and Frank Hillman, who are represented by separate counsel, have not
taken a position on the motion.
      Case 6:17-cv-06339-FPG-MWP Document 55 Filed 09/15/20 Page 2 of 7




Civil Procedure, the Court worked with the parties to establish agreed-upon deadlines to advance

the case, and a scheduling order reflecting those deadlines was issued that same day. (Docket

# 19). In amended scheduling orders dated February 15, 2019 and June 26, 2019, those

deadlines were subsequently extended at the request of the parties. (Docket ## 30, 35). Relevant

to this motion, the deadline for completion of fact discovery was extended until October 21,

2019. (Docket # 35).

               On October 25, 2019, counsel for the City defendants sent a letter to this Court

requesting an extension of the fact discovery deadline until February 17, 2020. (Docket # 52-1).

The letter stated that counsel for the County defendants joined in the request, and was silent as to

whether counsel had attempted to determine plaintiff’s position. (Id.). In response to the letter,

this Court directed counsel to contact plaintiff to ascertain his position on the request.

               Before providing the Court with a response regarding plaintiff’s position, the

County defendants served their First Set of Interrogatories and First Request for Production of

Documents, as well as a Notice of Deposition providing December 10, 2019 as the date for

plaintiff’s deposition. (Docket ## 40-1 at ¶ 9; 40-2). Although defendants’ motion papers aver

that the requests were served on October 23, 2019, the requests themselves make clear that they

were served by mail five days later, on October 28, 2019. (Docket # 40-2). In other words, the

County defendants served their discovery requests after the court-ordered deadline for discovery

had passed and before the Court had decided whether to grant their request for a further

extension.

               On November 1, 2019, counsel for the City defendants advised this Court by

letter that he had attempted unsuccessfully to reach plaintiff to determine his position on the

requested extension. (Docket # 52-2). On November 5, 2019, noting that it had received no


                                                  2
      Case 6:17-cv-06339-FPG-MWP Document 55 Filed 09/15/20 Page 3 of 7




objection to the requested extension from plaintiff, this Court issued another amended scheduling

order which again extended the deadline for completion of fact discovery, this time until

February 18, 2020. (Docket # 38). The deadline for filing motions to compel was extended to

thirty days prior to the discovery deadline. (Id.).

               On December 3, 2019, counsel for the County defendants sent a letter to plaintiff

requesting responses to their October discovery demands and inquiring whether plaintiff

intended to appear for his December 10 deposition or wished to reschedule. (Docket ## 40-1 at

¶ 11; 40-3). Plaintiff did not provide discovery responses; on December 9, the day before his

noticed deposition, his girlfriend telephoned counsel and advised that plaintiff was unable to

appear for the deposition. (Docket # 40-1 at ¶¶ 11-13). On December 23, 2019, counsel for the

County defendants served an amended Notice of Deposition for January 17, 2020 and again

requested responses to the discovery requests. (Docket ## 40-1 at ¶ 13; 40-4). On January 16,

2020, plaintiff faxed a one-sentence letter to counsel stating, “I will not be attending the

deposition that you scheduled for this Friday, January 17th, 2020.” (Docket ## 40-1 at ¶ 15;

40-5). On February 12, 2020, the County defendants filed this motion to compel plaintiff to

respond to the October discovery requests and to appear for his deposition. (Docket # 40).

               Plaintiff opposes the pending motion to compel. (Docket # 49). As an initial

matter, he notes that the motion to compel was filed after the motion to compel deadline in the

then-applicable scheduling order. (Id. at 3). With respect to the October discovery requests, he

maintains that they are legal “nullities” because they were served after the discovery deadline

(and before it was extended), thus relieving him of the obligation to serve written responses,

including objections. (Id. at 2-12). As a matter of fact, he appears to dispute counsel’s

representation that counsel made several telephone calls to try to discuss the outstanding requests


                                                  3
      Case 6:17-cv-06339-FPG-MWP Document 55 Filed 09/15/20 Page 4 of 7




with him, although he does not dispute receiving the December 3rd and December 23rd letters.

(Id. at 18-28). With respect to the amended Notice of Deposition, he concedes that the Notice

was “valid” and that he is “remiss for not either complying with it or otherwise timely

responding to it in some appropriate fashion.” (Id. at 12). He nonetheless objects to the noticed

examination on the grounds that he provided testimony in a separate examination pursuant to

New York General Municipal Law Section 50-h. (Id. at 12-17). He also indicates his intention

to file a cross-motion for a protective order on that basis (id. at 41-42), but he has not done so in

the months since his opposition was filed.

               In the period between the filing of the motion and plaintiff’s opposition,

defendants again sought an extension of the discovery deadline. (Docket # 43). Plaintiff advised

this Court’s chambers that he did not oppose the requested extension, and this Court extended the

fact discovery completion deadline until June 17, 2020 and the motion to compel deadline until

May 18, 2020. (Docket # 44).

               On the record before the Court, I find that the County defendants are entitled to

obtain answers to their outstanding discovery requests and plaintiff’s deposition testimony. With

respect to the latter, plaintiff concedes that the amended Notice was validly served and that he

was obligated to appear or object to it in some appropriate manner. He did neither, choosing

instead to send a one-sentence fax the day before the scheduled deposition informing counsel

that he would be not attending. Although counsel had attempted to confirm his intent to comply,

he ignored those attempts without justification, causing defendants’ counsel to prepare for a

deposition he evidently never intended to attend. Neither the Federal Rules of Civil Procedure

nor any other applicable caselaw permits a party to deliberately disregard a properly-served

deposition notice. See Hitzig v. Hubbard, 2011 WL 5417117, *2 (D. Vt. 2011) (“[pro se]


                                                  4
      Case 6:17-cv-06339-FPG-MWP Document 55 Filed 09/15/20 Page 5 of 7




[p]laintiff has an obligation to appear for a properly noticed deposition or face sanctions[;] . . .

[p]laintiff is warned that if she continues to disregard deposition notices, her action may be

dismissed as a sanction”). His Section 50-h examination testimony is not a substitute for his

testimony in this action, see Rodriguez v. City of New York, 2004 WL 1277973, *1 (S.D.N.Y.

2004) (“[p]laintiffs then sought unsuccessfully to block their depositions on the ground that the

City had conducted Gen. Mun. L. § 50-h examinations prior to the commencement of the

action”); see also Carmody v. Vill. of Rockville Ctr., 2007 WL 2177064, *3 (E.D.N.Y. 2007)

(time spent giving testimony during Section 50-h hearing, where questioning “focused

exclusively on plaintiff's potential state law claims,” given “minimal, if any, consideration” when

“determining whether additional time to depose plaintiff is warranted”); even if a basis existed

upon which to argue that it were, plaintiff failed to object to the deposition or to file a motion for

a protective order on that basis (notwithstanding his proffered intent to do so). Here, where

plaintiff did not disclose his intent not to appear until the day before the deposition, and offered

no reason or justification for his non-attendance at that time, the reasonable delay by defendants

in filing the subsequent motion to compel is properly attributable to plaintiff’s dilatory and

deliberate conduct and is excused by good cause.

               With respect to the October discovery requests, they must be answered. Had

plaintiff objected to them as untimely when they were served – either in formal responses or in

reply to defendants’ good faith inquiries – defendants could have addressed that objection. They

could have chosen to serve new requests, which would have been timely under the extended

discovery deadline, or moved at that time for an order from the Court. Instead, they were left

guessing as to whether plaintiff intended to respond but needed more time or deliberately

planned to ignore the requests. They attempted to confer with plaintiff to find out, but plaintiff


                                                   5
      Case 6:17-cv-06339-FPG-MWP Document 55 Filed 09/15/20 Page 6 of 7




ignored their conferral attempts. When plaintiff finally communicated his intent not to appear

for his deposition, his deliberate decision not to cooperate became clear. His strategy to avoid

and evade should not be rewarded, and he should be required to answer the discovery requests.

See, e.g., Nemec v. Shrader, 2015 WL 1650391, *3 (S.D.N.Y. 2015) (“[t]here is, in addition, a

problem of incentives; [w]ere the [c]ourt to grant the plaintiffs’ motion, it in effect would

encourage parties to stay silent as to some discovery disputes during pretrial proceedings, and

thus to lie in wait until long after discovery is complete only to ambush their unsuspecting

adversaries with charges of wrongdoing[;] . . . [i]t would be counterproductive to permit this in

circumstances in which any alleged discovery problem could and should have been addressed

long ago”).

                For the foregoing reasons, defendants’ motion (Docket # 40) is GRANTED.

Plaintiff is hereby directed to serve answers to Defendants’ First Set of Interrogatories and to

respond to Defendants’ First Request for Production of Documents by no later than October 2,

2020. Plaintiff is further directed to appear for a deposition on October 16, 2020, at 10:00 a.m.

Counsel for defendants is directed to confer with plaintiff to discuss the arrangements for the

deposition, including whether it will take place in person, by video or by telephone. The parties

are directed to send a letter to this Court by October 1, 2020 confirming those agreed-upon

arrangements.

                Plaintiff is cautioned that failure to appear for his deposition on October 16,

2020 or to respond to defendants’ interrogatories or documents requests by October 2,




                                                  6
      Case 6:17-cv-06339-FPG-MWP Document 55 Filed 09/15/20 Page 7 of 7




2020 may result in the imposition of sanctions, including but not limited to an order

dismissing this action.

IT IS SO ORDERED.


                                                             s/Marian W. Payson
                                                           MARIAN W. PAYSON
                                                         United States Magistrate Judge

Dated: Rochester, New York
       September 15, 2020




                                             7
